Crew III, J.
(dissenting). Because I believe that defendant Delaware and Hudson Railway Company, Inc. (hereinafter D & H) owed plaintiff Michael Russell no legal duty in the circumstances presented by the record here, I respectfully dissent. It has long been the rule that a railroad has a duty to give timely notice of the approach of its trains at public grade crossings, which notice includes, inter alia, warning by bell or whistle (see generally, Crough v New York Cent. R. R. Co., 260 NY 227; Foley v New York Cent. & Hudson Riv. R. R. Co., 197 NY 430; Vandewater v New York & New England R. R. Co., 135 NY 583). As a general rule, however, the duty of care imposed upon a railroad at a private crossing, as is the case here, is not the same as at a public crossing. It is only when the use made of a private crossing by the general public is so extensive, notorious and constant, and for such a length of time that the railroad knew or should have known of such use, that the railroad is required to treat it as a public crossing and give appropriate warning of the approach of its trains (see, e.g., Byrne v New York Cent. & Hudson Riv. R. R. Co., 104 NY 362, 366; McDermott v New York Cent. R. R. Co., 14 AD2d 642, 643, lv denied 10 NY2d 709; Fischer v New York Cent. R. R. Co., 188 Misc 72, 73, affd 273 App Div 135).
Here, there is no evidence in the record before us that the concededly private crossing was so used and, accordingly, D & H simply had no duty to wárn of the approach of its train. Under the circumstances, I would reverse Supreme Court’s order and grant D & H’s motion for summary judgment dismissing the complaint against it.
*741Ordered that the order is affirmed, with costs.